Citation Nr: 1013274	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  05-25 424A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a 
claim of service connection for a psychiatric disorder, to 
include depression, has been submitted.

2.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.

3.  Entitlement to an initial rating in excess of 10 percent 
for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1963 to May 1967.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  The Veteran attended a hearing before the 
undersigned in December 2009.

In October 2006, the Veteran was granted service connection 
for hearing loss and tinnitus and initial ratings were 
assigned.  In March 2006, a timely notice of disagreement 
was filed but no statement of the case (SOC) has been 
issued.  Remand is therefore required.  Manlincon v. West, 
12 Vet. App. 238 (1998).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

At the Veteran's hearing, he identified a number of 
outstanding medical records that must be obtained.  
Regulations provide that efforts must be made to secure all 
private medical records and VA records that may exist 
related to the Veteran's claim. 38 C.F.R. § 3.159(c)(1) 
defines reasonable efforts in obtaining records outside the 
custody of the federal government as "n initial request for 
the records, and, if the records are not received, at least 
one follow-up request."  As for federal records, 38 U.S.C. § 
5103A(b)(3) requires that VA continue any attempts to get 
federal records "until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile."

Records that must be obtained on remand include those from 
Dr. Walker, the Veteran's family physician who he saw 
immediately after service; from the psychiatric hospital in 
Cuyahoga Falls, Ohio, where the Veteran was a patient in the 
1970s; Dr. Peterson in Cuyahoga Falls, Ohio, who treated the 
Veteran in the 1970s; from a psychiatric hospital in 
Orlando, Florida, where the Veteran was a patient in the 
1960s and early 1970s; from Dr. Spencer Way in Orlando, 
Florida, who treated the Veteran in the early 1980s; from 
the VA medical center (VAMC) in Bay Pines, Florida, whether 
the Veteran began seeking treatment in the late 1990s; and 
from Dr. Bent in Amsterdam, Holland, who treated the Veteran 
in 1999.

At his hearing, the Veteran stated that he received Social 
Security Administration (SSA) disability benefits prior to 
qualifying for SSA retirement benefits.  It appears VA has 
not yet attempted to obtain these records.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that where there has been a determination with regard to SSA 
benefits, the records concerning that decision must be 
obtained.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); 
Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).  38 
U.S.C.A. § 5103A(b)(3) requires that VA continue any 
attempts to get federal records "until the records are 
obtained unless it is reasonably certain that such records 
do not exist or that further efforts to obtain those records 
would be futile."  Remand is required so that the Veteran's 
SSA disability benefits records can be associated with the 
claims file.

The Veteran is entitled to an SOC which addresses his claim 
of entitlement to higher initial ratings for hearing loss 
and tinnitus, if that has not already been done. Manlincon, 
supra. The issue should be returned to the Board after 
issuance of the SOC only if the Veteran files a timely 
substantive appeal. The Veteran should be informed that the 
submission of a substantive appeal as to this issue has not 
been accomplished, and the Veteran should be specifically 
advised as to the length of time he has to submit a timely 
substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 
93, 97 (1997). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to 
submit authorizations so that VA can 
attempt to obtain records from Dr. 
Walker, the Veteran's family physician 
who he saw immediately after service; 
from the psychiatric hospital in 
Cuyahoga Falls, Ohio, where the Veteran 
was a patient in the 1970s; Dr. 
Peterson in Cuyahoga Falls, Ohio, who 
treated the Veteran in the 1970s; from 
a psychiatric hospital in Orlando, 
Florida, where the Veteran was a 
patient in the 1960s and early 1970s; 
from Dr. Spencer Way in Orlando, 
Florida, who treated the Veteran in the 
early 1980s; from the VA medical center 
(VAMC) in Bay Pines, Florida, whether 
the Veteran began seeking treatment in 
the late 1990s; and from Dr. Bent in 
Amsterdam, Holland, who treated the 
Veteran in 1999.

2.  Obtain the Veteran's complete SSA 
disability benefits records.  Evidence 
of attempts to obtain these records 
should be associated with the claims 
file.  Do not associate duplicate 
records with the claims file.

3.  Obtain the Veteran's complete Dr. 
Walker treatment records from the 
1960s.  Evidence of attempts to obtain 
these records should be associated with 
the claims file.  Do not associate 
duplicate records with the claims file.

4.  Obtain the Veteran's complete 
psychiatric hospital in Cuyahoga Falls, 
Ohio, treatment records from the 1970s.  
Evidence of attempts to obtain these 
records should be associated with the 
claims file.  Do not associate 
duplicate records with the claims file.

5.  Obtain the Veteran's complete 
psychiatric hospital in Orlando, 
Florida, treatment records from the 
1960s and 1970s.  Evidence of attempts 
to obtain these records should be 
associated with the claims file.  Do 
not associate duplicate records with 
the claims file.

6  Obtain the Veteran's complete Dr. 
Spencer Way treatment records from the 
1980s.  Evidence of attempts to obtain 
these records should be associated with 
the claims file.  Do not associate 
duplicate records with the claims file.

7.  Obtain the Veteran's complete Dr. 
Bent treatment records from 1999.  
Evidence of attempts to obtain these 
records should be associated with the 
claims file.  Do not associate 
duplicate records with the claims file.

8.  Obtain the Veteran's current and 
complete Bay Pines VAMC treatment 
records.  Evidence of attempts to 
obtain these records should be 
associated with the claims file.  Do 
not associate duplicate records with 
the claims file.

9.  After completing the above action, 
the claim to reopen a claim for service 
connection for a psychiatric disability 
should be readjudicated.  If the claim 
remains denied, a supplemental 
statement of the case should be 
provided to the Veteran and his 
representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal 
should be returned to the Board for 
appellate review.

10.  Afford the Veteran an opportunity 
to submit or identify any evidence 
pertinent to his claim that he is 
entitled to higher initial ratings from 
hearing loss and tinnitus.

11.  Issue a SOC as to the claim for 
higher initial ratings from hearing 
loss and tinnitus, if that has not 
already been done.  Manlincon, supra.  
If the decision issued in the SOC 
remains adverse to the Veteran, the 
Veteran should be informed that he must 
file a timely and adequate substantive 
appeal if he wishes to appeal the claim 
to the Board.  See 38 C.F.R. §§ 20.200, 
20.202, and 20.302(b).  The Veteran 
must be informed of the time period 
allowed for perfecting a timely appeal, 
including information as to the 
specific date by which the appeal must 
be received by VA as well the 
information supplied in the form 
letter.

Thereafter, the claim for higher initial ratings from 
hearing loss and tinnitus should be returned to the Board 
for further appellate consideration only if the Veteran 
submits a timely substantive appeal and all other procedural 
due process has been completed.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

